[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 124 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 125 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 126 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 127 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 128 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 129 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 131 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 132 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 133 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 136 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 137 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 138 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 139 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
The plaintiff is the owner of land situated on the corner of Moore and Front streets in the city of New York, on which he or his grantors erected buildings. To their enjoyment, light, air and access are indispensable, and are had through Front street. The complaint states that the defendant is about to construct a railroad above the surface of that street, in such manner as will obstruct access to the buildings, and deprive the plaintiff of the benefit of light and air. The trial court has in substance found these matters in favor of the plaintiff, and among other things leading to that result, that *Page 142 
the defendant intends to construct such road upon a series of columns, about fifteen inches square, fourteen feet and six inches high, placed five inches inside the edge of the sidewalk and carrying girders from thirty-three to thirty-nine inches deep, for the support of cross ties for three sets of rails for a steam railroad. The cars intended for this road will, when placed thereon, have bodies eleven feet high above the tracks, in running will project two feet over the sidewalk on either side of the street, and will reach within nine feet of the plaintiff's buildings. The defendant intends to run its trains as often as once in three minutes, and at a rate of speed as high as eighteen miles an hour.
The learned court found that this construction would, "to some extent, obscure the light of the abutting premises; that the passing trains will also do this, and give to the light a flickering character objectionable for business purposes" "and to some extent impair the general usefulness of the plaintiff's premises;" "that the line of columns abridges the sidewalk, and interferes with the street as a thoroughfare, where such columns are located;" that the structure "will fill so much of the carriage-way of the street as is more than fifteen feet above the road-way;" "that the fronts of the abutting buildings will be exposed to observation from passengers in the passing trains, and the privacy of those in the second or upper stories of the premises invaded." It is also found, that these things will be "of a constant and continuing character," and will "tend to the occasioning of incidental damages to the plaintiff's premises and depreciation of its value;" but also finds the acts of the defendants producing these results would be lawful, and that the plaintiff has no cause of action. This conclusion rests upon the further finding that the mayor, aldermen and commonalty of the city of New York are the owners in fee of Front street, opposite the plaintiff's lots, and that he is not, and never has been seized of the same in fee, nor had any estate or interest therein. The complaint was, therefore, dismissed, and an order made giving to the defendant an extra allowance of costs. From this order and *Page 143 
from the judgment of dismissal the plaintiff appealed to the General Term, where both judgment and order were affirmed.
Although this statement is somewhat extended, it is evident that the essential facts of the case are within a narrow compass, and it will be found, I think, that the material legal question, however difficult to answer, is simple in its terms, and leads at once to the inquiry whether the scheme of the defendant involves the taking of any property of the plaintiff. If it does, the judgment in its favor is erroneous upon the substantial ground that the intended act, when performed, would violate not only the provision of the Constitution, which declares that such property shall not be taken without just compensation (Art. 1, § 6), but the statutes by which the defendant is bound (Laws of 1875, chap. 606; act of 1850, chap. 140; act of 1866, chap. 697; act of 1867, chap. 489), or to which they owe their existence (Laws of 1867, chap. 489; Laws of 1875, chap. 606), and whose validity would not have been upheld, unless, in the opinion of this court, they provided means to secure such compensation. (In re Petition ofGilbert Elevated R. Co., to acquire land in the city of NewYork, respondent, v. Kobbe, appellant, 70 N.Y. 361; In rePetition New York Elevated R.R., id. 327.)
The plaintiff contends, first, that as the owner of the abutting premises he has the fee of one-half the bed of the street opposite thereto and through which the proposed road is to be built; second, if the fee of the street is in the city, he, as abutting owner, has such right to air and light and access afforded by the street above the road-bed as entitles him to protect it and have it kept open for those uses, until by legal process and upon just compensation that right is taken from him.
In the first place I propose to discuss the second ground as of greater general importance than the other, and equally sufficient, if found in the plaintiff's favor, to sustain his case. It assumes that the fee of the streets is in the city of New York. The defendant justifies its intended acts through permission of that city. It is not material to inquire in what manner the city acquired its title, for the plaintiff's interest or title, whatever *Page 144 
it is, was derived from it. His lots and the street in question are parts of a larger tract, which, prior to May, 1773, the city caused one of its engineers to survey and lay out into streets and lots, and designate upon a map.
By deeds dated respectively in May and in December of that year, they conveyed the lots in question to the grantees named therein, by metes and bounds. The street already referred to as Front street is marked out upon the map under the name of Water street, and if the description of the premises conveyed does not include its bed — as I am now assuming that it does not — it at least brings it to the street and causes it to adjoin or front upon it. The lots and the street are upon the map, and in the deed are described as being upon the "side of Water" (now Front) street, so many feet and inches, "as by the survey made of this and sundry other lots by Gerard Bancker, one of the city surveyors, dated the tenth day of November, 1772, and filed in the office of the town clerk, will more fully appear, with the appurtenances thereto belonging or appertaining."
The deeds contain a covenant on the part of the grantee, "to build and erect," at his own expense, certain streets, and among others, the one now in question, "which said several streets" (it declares) "shall forever thereafter continue and be for the free and common passage of, and as public streets and ways for the inhabitants of the said city, and all others passing and returning through or by the same, in like manner as the other streets of the same city now are, or lawfully ought to be." The trial court finds that Front street occupies the strip of land which in those grants is mentioned as Water street; that prior to their execution that street was projected across the lots thereby granted and conveyed, and that shortly after their execution, the street referred to was established and made by the grantees. The conveyance to the plaintiff describes the lot in question as "bounded northerly in front by Front street aforesaid," and the trial court finds that upon the same "is erected a warehouse occupying the entire front, and four stories high."
It is not necessary to consider the effect of the circumstances *Page 145 
I have now adverted to, upon the rights of the public in the street in question. It is conceded to be a public street. But besides the right of passage, which the grantee, as one of the public, acquired, he gained certain other rights as purchaser of the lot, and became entitled to all the advantages which attached to it. The official survey — its filing in a public office — the conveyance by deed referring to that survey and containing a covenant for the construction of the street and its maintenance, make as to him and the lot purchased a dedication of it to the use for which it was constructed. The value of the lot was enhanced thereby, and it is to be presumed that the grantee paid, and the grantor received an enlarged price by reason of this added value. There was thus secured to the plaintiff the right and privilege of having the street forever kept open as such. For that purpose, no special or express grant was necessary; the dedication, the sale in reference to it, the conveyance of the abutting lot with its appurtenances, and the consideration paid were of themselves sufficient. (Wyman v. Mayor of N.Y., 11 Wend. 487; Trustees of Watertown v. Cowen, 4 Paige, 510). The right thus secured was an incorporeal hereditament; it became at once appurtenant to the lot, and formed "an integral part of the estate" in it. It follows the estate and constitutes a perpetual incumbrance upon the land burdened with it. From the moment it attached, the lot became the dominant, and the open way or street the servient tenement. (Child v. Chappell, 9 N.Y. 246;Hills v. Miller, 3 Paige, 256; Trustees of Watertown v.Cowen, 4 id. 514.)
Nor does it matter that the acts constituting such dedication are those of a municipality. The State even, under similar circumstances, would be bound, and so it was held in the City ofOswego v. Oswego Canal Co. (6 N.Y. 257). "In laying out the village plot," say the court, and in selling the buildings lots, the State acted as the owner and proprietor of the land; and the effect of the survey and sale in reference to the streets laid down on the map, was the same as if the the survey and sale had been made by a single individual." Lesser corporations can claim no other immunity, and all are bound upon the *Page 146 
principle that to retract the promise implied by such conduct, and upon which the purchaser acted, would disappoint his just expectations. (Child v. Chappell, supra.)
But what is the extent of this easement? what rights or privileges are secured thereby? Generally, it may be said, it is to have the street kept open, so that from it access may be had to the lot, and light and air furnished across the open way. The street occupies the surface and to its uses the rights of the adjacent lots are subordinate, but above the surface there can be no lawful obstruction to the access of light and air, to the detriment of the abutting owner. To hold otherwise would enable the city to derogate from its own grant, and violate the arrangement on the faith of which the lot was purchased. This in effect was an agreement, that if the grantee would buy the lot abutting on the street, he might have the use of light and air over the open space designated as a street. In this case it is found by the trial court, in substance, that the structure proposed by the defendant, and intended for the street opposite the plaintiff's premises, would cause an actual diminution of light, depreciate the value of the plaintiff's warehouse and thus work his injury. In doing this thing the defendant will take his property as much as if it took the tenement itself. Without air and light, it would be of little value. Its profitable management is secured by adjusting it in reference to the right obtained by his grantor over the adjoining property. The elements of light and air are both to be derived from the space over the land, on the surface of which the street is constructed, and which is made servient for that purpose. He therefore has an interest in that land, and when it is sought to close it, or any part of it, above the surface of the street, so that light is in any measure to his injury prevented, that interest is to be taken, and one whose lot, acquired as this was, is directly dependent upon it for a supply, becomes a party interested and entitled, not only to be heard, but to compensation. The easement is property within the meaning of the Constitution and the statutes authorizing the construction of the defendant's road, as well as the warehouse upon the lot, by which it was *Page 147 
used and enjoyed, and the owner is, in the language of the act of 1850 (Chap. 140, §§ 14, 15, 18), a person having an "estate or interest in real estate, so that if proceedings were instituted to condemn the street for railroad uses he would, as one of those persons, whose estate or interests are to be affected by the proceedings," be entitled to notice of the same (§ 14), and compensation (§ 16).
So under the act of 1866 (Chap. 697); it is supplementary to that of 1850, and embodies its provisions as to compensation, while the act of 1867 (Chap. 489), providing for the construction of an experimental line of railway in the counties of New York and Westchester, and under which the road of which the defendant is successor was empowered to act, declared that if in the course of its construction "private vaults or improvements are interfered with or occupied by said construction company, compensation therefor shall be paid by said company to the owner thereof," as in said act afterward provided (§ 6), and section 7 provides that any "private property used or acquired shall be compensated for by said company, under provisions of existing laws, authorizing the formation of railroad corporations, and the acquisition of rights of way therefor."
The plaintiff will also be within the terms of the provisions of the act entitled "An act further to provide for the construction and operation of a steam railway or railways in the counties of the State." (Chapter 606, Laws of 1875.) As, therefore, it is conceded that his consent to the proposed appropriation of the street has not been given, or compensation made or provided for, or the proceedings above referred to taken, it would seem plain that the cause of action stated in the complaint was made out. And here it will be well to examine the decisions already made by this court in cases arising under the act last cited, viz.: Matter of the Petition of the N YElevated Railroad Company (70 N.Y. 327), Matter of GilbertElevated Railway Company, (id. 361), and Same v. Handerson
(id.). In these cases the rights of abutting owners, and the effect of the provisions of the statutes for compensation, *Page 148 
to which I have referred, were discussed by counsel and largely considered by the court, and although the conclusions upon which judgment was given do not decide the point here involved, the declarations of the several judges concerning it cannot be disregarded. They were made with deliberation — in discussing the position taken in behalf of property owners, that certain portions of the act conferred power to appropriate the streets of the city to railroad uses, without requiring compensation for such rights of the abutting owners as would be affected thereby — and evidently had influence in bringing about the decisions rendered. They were thus more than dicta — they were part of the argument, and defined the boundaries by which, in the opinions of those judges, the act of the legislature was kept within the limits prescribed by the Constitution. EARL, J., says, "whether they" (abutting owners upon the streets) "have property rights therein for which they are entitled, under the Constitution, to compensation," "it will not be necessary to determine upon this appeal, for the reason that provision is made for compensation," And again, after referring to the same statute, under which the defendant claims, adds, "it seems to me there is no room for doubt that ample provision is made for any property rights the abutting owners may have in the streets." ALLEN, J., not only concurred in this statement, but added, "unless the statutes under which the petitioning corporation (the defendant here) claimed to exercise its privileges, did make provisions for compensation to individuals for every property right and interest, whether corporeal or incorporeal, which would be invaded or appropriated, in the construction and operation of the railway, they could not be sustained." He was, however, "of the opinion that the several acts, as a whole, did make ample provision for such compensation, and that every property right of individuals, including whatever right or interest, by way of easement, appurtenant to these lands or otherwise owners of lots abutting on such streets, have in such streets, as with those the fee of which is in the city, under the Laws of 1813, must under the Constitution and the statutes, under which these proceedings are had, be compensated *Page 149 
for." Whether such rights in abutting owners did exist, he expressed no opinion, but regarded it as an open question, "not having (as he said) been passed upon by the courts, or considered in any case in which the questions were involved." The other judges, CHURCH, C.J., and MILLER, J., who concurred in the result, express no opinion as to the steps by which it was reached, while others, RAPALLO and ANDREWS, JJ., agree with EARL, J., as to the necessity for compensation if such rights exist, but dissent from the conclusion upon the ground that sufficient provision for compensation was not made.
It would seem, therefore, that the effect of those decisions, as well as the facts and the provisions of the Constitution and statutes to which I have referred, bring the controversy before us down to the inquiry before stated, viz.: whether the plaintiff, as abutting owner, has any individual property right or interest in the street over which the structure in question is to be erected. I have already expressed an opinion that he has. The cases already adjudged lead to that conclusion. Arnold v.Hudson R.R.R. Co. (55 N.Y. 661) is of the first importance in its bearing upon the question already considered. It was elaborately argued by distinguished and able counsel in the Supreme Court, and the opinion there delivered is quoted and much relied upon by the learned counsel for the defendant here, as expressing the result of the current of authority, and in point to sustain the proposition stated by him, that unless property is actually taken in the physical sense of the word, compensation cannot be made. The importance thus given to the case permits a fuller notice of it than would otherwise be necessary. It appeared that A. was the owner of a factory, and also the right to take water from a certain pond situate some distance from the factory and in no way adjacent thereto, and also the right to carry the water over certain land of one Innes lying between the pond and the factory, "in a raceway or trunk, and either over or under the ground." He accomplished this by means of a trunk or raceway carried over it. The defendant acquired title to this intervening land by purchase, and became the owner in fee *Page 150 
thereof, for railroad purposes, removed the trunk and placed it underneath the soil "and rails laid down and used by them," to the plaintiff's damage. No compensation was made or proceedings taken to acquire his right. Upon action brought, he was nonsuited at the Circuit, upon the ground, among others, that the defendant did the act complained of in constructing its road, and under the authority of the statute through which it was organized; and the decision was upheld by the General Term. It was there held that the plaintiff's right was an easement or appurtenant to his mill property, and the defendant was to be deemed to have acquired its road-way in subjection thereto.
The question, therefore, was identical with the one before us, whether the acts of the defendant constituted a taking of the property within the meaning of the Constitution (supra), and GILBERT, J., said, that it was not to be regarded as an open one in this State, but as one settled by repeated adjudications — citing cases, which are relied upon by the respondent here. "They established," said the learned judge, "the principle that the legislature may lawfully authorize the construction of railroads and other works of a public nature without requiring compensation to be made to persons whose property has not actually been taken or appropriated for the use thereof, but who nevertheless suffer indirect or consequential damages by the construction of such works;" that the case was within that principle, and that no property of the plaintiff had been taken or appropriated by the defendant. "They may suffer," says the court, an injury by having the easement or servitude with which the road-way of the defendant is burdened, impaired, "but this," he adds, "is an injury which the property of the plaintiff suffers in consequence of the construction of a public work under legal authority, and not the taking of their property." Upon appeal, however, the judgment was reversed, this court holding, that A.'s easement was an interest in land, that it was property within the meaning of article 1, section 6, of the Constitution (supra), and therefore could not, nor could any portion of it, be taken for public use without *Page 151 
compensation, both for the taking of the right to carry above the surface, and the loss sustained by the diminution of power, and increased expense, and GROVER, J., says, "the value of the premises was necessarily impaired. The damages of the owner might, I think, have been assessed as provided for the condemnation of real estate, and thus the right to convey the water above the surface extinguished" * * * *. We have seen that the defendant did take the property of the plaintiff, and by the change it effected, impair its value. "Hence," he adds, "the cases cited by the counsel for the defendant, showing that when none of the land of the party is taken he cannot recover for the consequential injury thereto, caused by excavations, embankments, or structures lawfully made on other lands in the vicinity, have no application to this case."
We have here indeed a different element and a different medium by which the right of use is made available, but the principle is the same. Whether light crosses the open space unrestrained, or water is conveyed, by mechanical contrivance, over it, can make no difference. The right of unobstructed passage is alone in question in each case. In Doyle v. Lord, et al. (64 N.Y. 432; 21 Am. Rep. 629), a claim to an easement for the purposes of light and air, over a yard attached to a building, was upheld in favor of a lessee of part of the building, and his right to an injunction restraining the defendant from building upon the yard, established upon the ground that the easement went as appurtenant to the premises demised. The light passing into the windows from the yard was essential to the beneficial use of the store, and says EARL, J., "To this extent, in any view of the case, the plaintiffs were entitled to enjoy an easement in the yard. They were so far interested in it, that the defendants could not change its condition to their detriment." This rule established, it would follow that without compensation to the tenant and due proceedings at law, upon notice to him, the yard could not have been appropriated to railroad purposes, although the owner of the yard consented. *Page 152 
In People, ex rel. Williams, v. Haines (49 N.Y. 587), it was held, that although the proceedings then in question did not deprive the owner of the fee, and gave the public but an easement, it was such an interference with the property interests of the owner, as entitled him to the compensation made necessary by the Constitution as a condition precedent to the taking of private property for public use. "It was the imposition," says ALLEN, J., "of a burden upon the lands, subjecting them to an easement in behalf of the public, derogatory to the rights of the proprietor, and depriving him of the full and free enjoyment of them."
In Eagle v. Charing Cross Railway Co. (L.R., 2 C.P. Cases, 638), it was held that an easement was an interest in land, for the invasion of which compensation may be claimed, under the Land Clauses Consolidation Act (8 Vict., chap. 18), and the principle was applied to a claim made for compensation in respect to damages sustained in consequence of diminution of light to the plaintiff's premises by the erection near them of the defendant's works. The statute referred to is in some respects dissimilar to the provisions of those acts under which the defendant justifies, but if I am right in my conclusion that the plaintiff's easement was acquired by grant or agreement, the grounds upon which the decision was put are equally available here. BOVILL, Ch. J., said: "The improvement is common to all the neighborhood, but the injury to the plaintiff's premises by the diminution of light is peculiar to the plaintiff. For the defendant, it was urged that the only right to compensation is in respect of damage to an interest in land — damage to the land itself;" but different members of the court call attention to the fact before referred to by BOVILL, Ch. J., saying the premises have sustained damage by reason of diminution of light, or have been affected thereby. SMITH, J., said: "The invasion of a right of way, or of water, or of light, gives a cause of action," and disposing of the case in favor of the plaintiff — three judges delivering opinion — a critical examination is made of other decisions, including that of Ricket v. *Page 153 Metropolitan Railway Co., finally decided in the House of Lords (L.R., 2 H.L. 175), KEATING, J., saying: "It is now clearly settled," by that decision, "that compensation can only be claimed where land itself or an interest in land is injuriously affected; and that a damage to the plaintiff's trade by the obstruction of access to his premises by a public highway is too remote. In the present case, the award finds that the premises are directly injured by diminution of light."
BOVILLE, Ch. J., amplifies the suggestion made by him and above referred to, and SMITH, J., says, "the right which has been invaded here is a right to an interest in land, and the damage in respect of which the plaintiff claims compensation is not too remote, but is directly consequent upon the loss of the plaintiff's property in the light."
In The City of Oswego v. The Oswego Canal Co. (supra), it appeared that certain of the plaintiff's streets were appropriated by the defendant, under an act of the legislature (Laws of 1823, chap. 241), for the construction of a canal. In denying their liability to the plaintiff, RUGGLES, Ch. J., says: "If the construction and maintenance of the canal, deprived any of them (referring to the proprietors of lands within the plan of the village as laid out by the surveyor-general) of their easement in the land derived from its dedication, it was a proper subject of appraisal," and EDMONDS, J., concurring, says: "There is nothing to show that these streets were public highways at the time the defendants were incorporated. All there is upon that subject is that the owner of the land sold it in lots, bounding them on those streets. This did not make those streets public highways. It gave, to be sure, certain rights to the purchasers of those lots in respect to the strips of land thus called streets, but that was all." What some of those rights are, I have endeavored to show. The case cited holds that they are property rights, and the loss of them a proper subject of compensation.
On the other hand, it is contended by the respondent, that the principles heretofore enunciated by the Supreme Court of the United States and the courts of this State as the grounds *Page 154 
of their decisions in other cases, and especially by this court in People v. Kerr (27 N.Y. 188), and Kellinger v.Forty-second Street Railway Co. (50 id. 206), known as the surface railway cases, are at variance with this conclusion. It is due, therefore, to the importance of this case, and the elaborate and ingenious argument submitted by the respondent, that the cases so referred to be considered, viz.:Transportation Co. v. Chicago (99 U.S. Rep. 635). The claim against the city was for damages for obstruction to the plaintiff's docks by the deposit of materials, the construction of a coffer dam, and other work necessary in the building of a tunnel for the extension of a city street.
The work was a necessary city improvement, and the interruption and obstruction was temporary — ceasing with the completion of the work. It was held that the plaintiff could not recover, and this upon the principle applied and practiced upon in all our cities, that the municipality, whether owners of the fee of the street, or vested with an easement only, may repair and improve it, "to adapt it to easy and safe passage." It permits the leveling of a street by filling up, or digging away, and if intersected by a stream, the erection of a bridge or tunnel. If in doing either of these things materials are necessarily collected, or an excavation made, to the present and temporary detriment of a lot-owner, he cannot complain. His ownership is subject to the exercise of this public right, and he must submit to the inconvenience in order that the street may be preserved. So in placing a pavement, or excavating for a sewer, the stone for one, and the dirt from the other, may for a time incommode the lot-owner. To this, in like manner, he must submit, as to a burden provided for in his grant, or as one of the terms implied by his location upon a public avenue.
But the case would be quite different, if upon the coffer dam used in the construction of the tunnel, or upon the piles of rubbish or material, the city should erect a building, or from them extend the girders of a railroad, and I find nothing in the case cited which would prevent the lot-owner from maintaining his action. In Corning et al. v. Lowerre (6 Johns. Ch. 439), KENT, chancellor, restrained the defendant by injunction from *Page 155 
obstructing Vesey street in New York city, by building a house thereon, holding it was not only a public nuisance, but a special grievance to the plaintiffs, affecting the enjoyment of their property, and the value of it, and working a special injury to them.
In accordance with the distinction which I have suggested between the character of the obstructing acts, is the decision inBarney v. Keokuk (94 U.S. Sup. Ct. 324), a case also cited by the respondent. It is there held that there is no substantial difference between streets in which the legal title is in private individuals, and those in which it is in the public, as to the rights of the public therein, that in either case the street is to be deemed open and free for public passage, and, agreeing in this respect with People v. Kerr (supra), for such other public uses as are necessary in a city, and do not prevent its use as a thoroughfare. Within this principle, its surface might be broken up for the insertion of gas or water-pipes, or sewers, or occupied by rails imbedded therein for surface railroad. But its limit would be found in these and like uses. It appearing, therefore, that the premises in question adjoined a wharf, affording access to a navigable stream, it was held, that a packet depot was reasonably located, on the ground that "it is a necessary adjunct to the steamboat landing, and the use of the wharf and levee for the purposes of navigation, and does not occupy any portion of the original street."
But on the other hand, the construction of a permanent freight depot in that street was deemed an unauthorized and improper occupation of it, because "subversive of and totally repugnant to the dedication of the street, as well as to the rights of the public."
The railroad structure designed by the defendant for the street opposite the plaintiff's premises is liable to the same objection as the house in Vesey street (Corning v. Lowerre, supra), and the freight-house in the case last cited. It is true that travel on the surface of the street would, notwithstanding its erection, still be possible, but fifteen feet above it the street is wholly occupied, and light detained from the abutter's lots. *Page 156 
The cases cited recognize private or special right in the individual, as well as a public right in a municipality — a substantial right and one to be protected.
Other cases cited by the respondent (Lansing v. Smith, 4 Wend. 21, and Gould v. Hudson River Railroad Co., 6 N.Y. 522) involve the right of the State to deal with the navigable waters therein. They stand upon the assertion of an exclusive public right, common to every citizen, and deny a private right peculiar to an individual. But even in Lansing v. Smith, upon which the other rests, this right to regulate is stated by the chancellor to exist, "provided the legislature do not interfere with vested rights which have been granted to individuals." In the case before us there is in effect a covenant securing to the plaintiff's grantor a right peculiar to the individual, and necessary to the lot conveyed.
It is no doubt true that the grade of a street or highway may be altered by raising or lowering it, without liability on the part of the municipality to the abutter, but this is on the ground that the public had already paid a full compensation for all damage to be done by them to the adjacent owners by any reasonable or convenient mode of grading the way. But the principle applicable to such a case does not aid the defendant. There is no change in the street surface intended; but the elevation of a structure useless for general street purposes, and as foreign thereto as the house in Vesey street (Corning v.Lowerre, 6 Johns. Ch. 439), or the freight depot (Barney v.Keokuk, supra). The plaintiff's case may also rest upon another ground. The tenure of the city, although, as I have assumed, in fee, is not absolute, but in trust for the purposes mentioned in the grant above referred to, and confers no other right or title upon the city than is given by the Street Opening Acts of 1691, 1787, 1801 (Colonial Laws, vol. 1, p. 8; Laws of 1787, chap. 88; Laws of 1801, chap. 129, or the act of 1813, 2 R.L. p. 408), entitled: "An act to reduce several laws relating particularly to the city of New York `into one act,' where, in substantial repetition of the former acts, it is declared that the mayor, aldermen and commonalty of the city *Page 157 
of New York shall be seized of the lands taken for streets." "In trust nevertheless that the same be appropriated and left open for or as a part of a public street, avenue, square or place forever, in like manner as the other public streets in the said city are, or of right ought to be."
The trial court has indeed found without qualification, that the mayor, aldermen and commonalty of the city of New York are the owners in fee of Front street opposite the plaintiff's premises, and if by this was intended any estate except as limited by the purposes prescribed by the grant or by the statute (supra), viz.: the uses of a street, it would be necessary to sustain the plaintiff's exception thereto, and for this alone reverse the judgment. The decisions already made (Matter ofSeventeenth St., 1 Wend. 262; People v. Kerr, 27 N.Y. 188;Kellinger v. Forty-second St., etc., Railroad Co.,
50 id. 206) show that the title is so limited. The argument of the respondent, however, proceeds upon that view of the title of the city, and the finding may be regarded as of that effect. It is, however, urged by the respondent, that the trust imposed upon the city is subject to legislative control. So far as the public or the city is concerned, this may be conceded, but a different question is presented when the rights of an adjoining owner are involved.
It is certainly well settled that where a grant is made or trust created for a specific and defined purpose, the subject of the grant or trust cannot be used for another and foreign purpose without the consent of the party from whom it was derived, or for whose benefit it was created. (Trustees of Watertown v.Cowen, 4 Paige, 510; Hunter v. Trustees of Sandy Hill, 6 Hill, 407; Warren v. Mayor of Lyons City, 22 Iowa [Stiles], 351.) We are not considering the right of the corporation to part with whatever interest it possessed under the dedication and trust, but the power of the corporation under the legislature to deprive the owner of a lot fronting on land so dedicated. It was somewhat discussed by SELDEN, J., in Williams v. N.Y. CentralRailroad Co. (16 N.Y. 107), and bearing in mind that the reservation or grant in the case before *Page 158 
us was not unrestricted, but that the premises were to be kept open for the purposes of a street, the language of that learned judge is of weight here. His conclusion is that "it cannot be successfully contended, either that the dedication of land for a highway gives to the public an unlimited use, or that the legislature have the power to encroach upon the reserved rights of the owner, by materially enlarging or changing the nature of the public easement." Of course we do not overlook the fact, that in the Williams Case, the whole fee was in the plaintiff, subject to the easement in the city, while in the case before us a limited fee is in the city, subject to the easement in the plaintiff; but the right of the adjoining owner and that of the city are as distinct in the one case as in the other, and it can make no difference how that right or interest is designated. In each case the adjoining owner is entitled to have the premises kept open as a public street; whether acquired by grant or condemnation, it carried with it that burden or limitation to its use; and the owner of the lot has an estate or interest by way of easement over the street, to the same extent and of the same degree as he has in the land to which it is annexed or appurtenant. As that is in fee so the easement is in fee also. Thus Blackstone, speaking of incorporeal hereditaments (book 2, chap. 7, p. 102 [Cooley's ed., vol. 1], says: "The dominicum of property is frequently in one man, while the appendage or service is in another. Thus Gaius may be seized as of fee of a way leading over the land of which Titius is seized in his demesne as of fee," and DENIO, J., in Child v. Chappell (9 N.Y. 255), speaking of a right to use a canal basin and wharf as laid out on certain plans in partition, defines the idea the law attaches to such arrangements respecting real estate, and says: "The partition deeds in my opinion create a perpetual servitude, or in more modern language an easement in fee upon the undivided lands upon which the basin and wharf are situated, for the use and benefit of those parts of the original premises which were set off and released in severalty to the individual proprietors." And in Milhau v. Sharp (27 N.Y. 624), the court, speaking of streets in the city of New *Page 159 
York, say "the general rule that the fee is vested in the corporation would not be absolutely incompatible with a remaining fee in adjoining proprietors, under special circumstances." The dedication and the covenants in the deed, and the facts surrounding the original grant make those circumstances here. As the owner, therefore, might retain and control his own lot, until by right of eminent domain it was taken from him, he may by virtue of his easement, and for its protection, restrain a use of the street which obstructs the access of light and air to that lot, until by the same right the easement is taken from him.
The street railway cases (supra) are in no respect in conflict with this doctrine. The railroads in those cases were surface roads; no part of the land was rendered impossible to passage with any vehicle or by any wayfarer; when constructed there was as there before had been "a way between two rows of houses" — a street. The railway carriage was drawn along its surface on rails prepared for it, and differed in this respect alone from other means of transportation. There was nothing exclusive in the character of the railroad, nor was its use "inconsistent with any ordinary travel or passage over its tracks." This characteristic is pointed out by EMOTT, J., inPeople v. Kerr (supra) and the decision, as indicated by his opinion, and that of WRIGHT, J., seems to have been put upon the ground, that the maintenance of such a road did not impose a new burden upon any property, either of individuals, or of the city of New York. The act of the legislature permitting its construction did not enlarge the use of the street as a highway beyond the limitation or purpose of the trust, for execution of which the fee was vested in the city.
In the subsequent case of Kellinger v. Forty-second StreetRailway Co. (supra) referring to the title of the city of New York to the land on which the streets are laid, the court say: "It is held, not as private property, but in trust for public use," with the further declaration that it was for the purpose of maintaining public streets. That the case of People v. Kerr
(supra) was put upon the ground, that this trust was for the people of *Page 160 
the whole State, and consequently its absolute control and direction was in the legislature — "that legislative authority to construct a railroad on the surface of the streets, without a change of grade, was a legitimate exercise of the power of regulating public rights for public uses, and that the city was not entitled to compensation because it had, as a corporation, no property which was appropriated."
It seems to me that the positions upon which the judgment in these two cases rests have no place in the one before us. The use permitted was not inconsistent with the purposes of the trust. It was not denied that the abutting owner had a right to have the premises kept open above the surface. The question was not in either case. Here the facts show the erection of a framework and such a structure as will fill so much of the carriage-way of the street as is above fifteen feet above the road-way. I find no difficulty in agreeing with the views of the learned Judge EMOTT in People v. Kerr, and those of the ingenious and able counsel for the respondent as to the propriety of extending the law of city ways to meet the demands of a progressive civilization, but to uphold this judgment requires us to hold that the way may be extinguished. This cannot be done even by the legislature, without compensation to the abutting owner. It would be a perversion of law and reason to construe a trust to keep open land for street purposes, as subject to such regulation as would destroy the street, or enable the legislature or the municipality to grant away an exclusive right to any part of it. As we have seen, this was not done in the Surface RailwayCases, and it is precisely what, if the judgment before us is upheld, has been done here. So far as the public is concerned, it may stand. Not so as to the individual. As an abutter on the street, he has, as I have endeavored to show, a right to the light and air afforded by it. As to him, it would seem that the proceedings by which the land has been taken or the dedication made contain the terms of a contract, and if so, could be changed neither by the city, of its own motion, or in the exercise of authority derived from the legislature. *Page 161 
(People v. Morris, 13 Wend. 328; Sinking Fund Cases,99 U.S. 746.)
The particular purpose for which the land is taken is declared by the statute or by the grant in trust for that purpose. It also serves other purposes, and those purposes are not interfered with. Before any interest passed to the city, the owner of the land had from it the benefit of air and light. The public purpose of a street requires of the soil the surface only. Very ancient usage permits the introduction under it of sewers and water-pipes, and upon it posts for lamps. Of these things an abutting owner could not complain, but he is not required to hold his peace in the presence of such an erection as is threatened by the defendant; and as it will, when completed, be permanent, continually causing injury to him, the remedy by injunction for which he prayed was appropriate and should have been granted. (Milhau v. Sharp, 27 N.Y. 611; Williams v. N.Y.C.R.R.,Co., 16 id. 97.)
I also think the plaintiff may stand upon his first proposition, that he owns the fee of the street, and that the learned trial court erred in holding that the bed of Front street was excepted from the grants to which I have above referred. Front street was not then constructed. The description in terms embraces the land now occupied by it; and this I do not understand the learned counsel for the respondent to deny, but his argument is, that it was not intended to divest the city of the same title to Front street that it had in other streets, that "the clauses relating to the streets amount to a reservation of the streets from the operating clause of the granting part." I should rather say, that the effect of those covenants was to create in the city an incorporeal right — an easement fee — to have the land marked as streets kept open for public uses as such. If the grantee's covenant is literally construed, no other construction can be given to it; for the undertaking is to "construct the streets" on the lot granted.
The street, therefore, is to be erected over part of the land granted. Nothing is withheld or excepted from the grant — all passes. There is, however, the creation of an easement which *Page 162 
before had no existence. When the land was conveyed, this was separated from the right to the land, or reserved. No part of the land was excepted from the grant. The whole, including the bed of the street, passed by the conveyance, subject only to street uses. In Richardson v. Palmer (38 N.H. 212) a farm was granted "reserving to the public the use of the road through said farm; also reserving to the White Mountains railroad the road-way for said road, as laid out by the railroad commissioners." The court say: "The design and operation of the exception in regard to the road-way of the White Mountain railroad can only be holden to be to subject the grant to the easement or right of user of that corporation, in the lands laid out for their road-way, while the lands themselves — the fee in the soil over which the railroad had been established — subject to that right or easement, passed to `the grantee' under the deed." Many other cases are referred to by the appellant, to the same effect, and it seems to be well settled that such a right is not a right to the land, nor to any corporeal interest in the land, and the soil is in no sense the property of the owner of the right. The owner parts with no rights save such as are necessary to secure the land for street uses. Any other construction would defeat the grant, and should not be indulged in. (Duryea v. Mayor, etc.,62 N.Y. 592; Craig v. Wells, 11 id. 315; Starr v. Child,
5 Denio, 599.) If this is so as to the original grants, we need spend no time in showing that the plaintiff succeeds to the rights so conveyed. There is no evidence that the grantors did not intend to convey their entire estate, so far as the street opposite the plaintiff's lot is concerned, nor to except his title from the operation of the general rule, that a lot bounded on a street extends to its center. Here the plaintiff's lot is so bounded. (Mott v. Mott, 68 N.Y. 246; Bissell v. TheN YC.R.R. Co., 23 id. 61; Perrin v. The N.Y.C.R.R. Co.,
36 id. 120; Wallace v. Fee, 50 id. 694.) In whatever way, therefore, we view the plaintiff's case, the result is the same. A right of property in the street, with which, until properly appropriated and compensation made, the defendant cannot intermeddle. *Page 163 
This opinion was submitted to the court upon the first argument of this case. It has since been reargued with greater fullness than before, and a careful consideration of the points made by counsel has confirmed the views then entertained by me. As the judgment below is to the contrary, it should be reversed, and a new trial granted, with costs to abide the event.